— In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Zelman, J.), entered November 24, 1987, as (1) awarded the plaintiff wife maintenance in the sum of $200 per week for five years, and (2) granted the plaintiff wife’s motion for an award of counsel fees in the amount of $17,500.
Ordered that the judgment is modified, as an exercise of discretion, by reducing the award of counsel fees that the defendant is directed to pay to the plaintiff's counsel from $17,500 to $7,500; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements.
*477As the defendant’s skills, income and future earning capacity far exceed those of the plaintiff, who financially supported the marriage while the defendant learned his trade, and the parties thereafter enjoyed a relatively high standard of living, the trial court’s award of maintenance to the plaintiff in the sum of $200 per week for a five-year period upon the termination of this 11-year marriage was proper (see, Foy v Foy, 121 AD2d 501).
However, we find the award of attorney’s fees to be excessive to the extent indicated inasmuch as the action involved neither the division of significant assets nor the resolution of complex issues (see, Taylor v Taylor, 122 AD2d 134, 135). Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.